Citation Nr: 1614413	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating for postoperative lumbar microdiscectomy in excess of 10 percent prior to August 3, 2010, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

During the pendency of the appeal, the agency of original jurisdiction (AOJ), in a November 2009 rating decision, granted an increased rating for postoperative lumbar microdiscectomy to 10 percent effective June 3, 2008.  In a September 2010 rating decision, the AOJ granted an increased rating for postoperative lumbar microdiscectomy to 20 percent effective August 3, 2010.  However, a higher rating is available for postoperative lumbar microdiscectomy and the Veteran has indicated that he believes a higher rating is warranted.  As such, the matter is still on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was previously remanded by the Board in October 2014 for additional development.  As will be discussed herein, the Board finds that the AOJ substantially complied with such remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  For the period prior to August 3, 2010, the Veteran's postoperative lumbar microdiscectomy was not productive of limitation of forward thoracolumbar flexion to less than 60 degrees or combined range of motion of the thoracolumbar spine of 120 degrees or less, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups; muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome (IVDS) with incapacitating episodes; or neurologic impairment. 

2.  For the period beginning August 3, 2010, the Veteran's postoperative lumbar microdiscectomy is not productive of limitation of forward thoracolumbar flexion to 30 degrees or less or ankyloses (favorable or unfavorable) of the entire thoracolumbar spine or entire spine; IVDS with a period of incapacitation of four weeks or great, or neurological impairment other than radiculopathy of the right lower extremity. 


CONCLUSIONS OF LAW

1.  For the period prior to August 3, 2010, the criteria for a rating in excess of 10 percent for postoperative lumbar microdiscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015). 

2.  For the period beginning August 3, 2010, the criteria for a rating in excess of 20 percent for postoperative lumbar microdiscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his postoperative lumbar microdiscectomy from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra.  In this case, service connection for postoperative lumbar microdiscectomy was granted and an initial noncompensable rating was assigned in the July 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for postoperative lumbar microdiscectomy, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's post-service VA treatment records and private treatment records have been obtained and considered.  The Board notes that the AOJ, in a letter dated in September 2015, requested the Veteran identify and provide VA with authorization to obtain any additional private treatment records concerning his appeal.  However, the Veteran did not respond to this letter.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, the Veteran was provided with VA examinations in July 2008, August 2010 and October 2015.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disability, as they include an interview with the Veteran, a review of the record, and full physical examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.  

Finally, the Board finds that there was substantial compliance with the Board's October 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, supra.  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries, supra (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment, supra. 

In October 2014, the Board remanded the instant claim in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his postoperative lumbar microdiscectomy.  Thereafter, the Veteran underwent a VA examination.  Therefore, the Board finds that there has been substantial compliance with the October 2014 Board remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.     § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's service-connected postoperative lumbar microdiscectomy is rated under Diagnostic Code 5237 for lumbosacral strain, which is evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine was greater than 235 degrees or that muscle spasms or guarding not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The criteria also include the following provisions: 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran contends that the severity of his postoperative lumbar microdiscectomy warrants a higher rating.  In an April 2010 notice of disagreement (NOD), the Veteran wrote that his back pain was so severe that he occasionally had trouble getting out of bed and walking.  In addition, in the Veteran's December 2009 substantive appeal, he wrote that his back pain extended down into his right leg. 

Post service treatment records reflect the Veteran's complaints of low back pain that radiated down his right leg.  The Veteran described his pain as constant low back pain that radiates down his right leg with "pins and needles and numbness down the right leg, with pain in the posterior thigh and into the calf."  Private treatment notes from September 2009 reflect the Veteran's private physician's impression that the Veteran had a "possible herniated nucleus pulposus, L5-S1, right side."  The physician observed some narrowing of the L5-S1 space, on X-rays, but found "otherwise normal lumbar films."  A physical examination revealed that "heel-walking and toe-walking cause pain into the right leg."  And "straight leg raising is markedly positive on the right side.  Reflexes at the knees and ankles are essentially normal, but possibly slightly diminished reflex on the right side."  VA treatment records from May 2014 through August 2015 reflect the Veteran's complaints of low back pain and right side pain.  VA treatment notes from July 2014 reflect that while the Veteran reported backache, he denied joint pain and swelling, stiffness, myalgia, numbness, and weakness. 

A July 2008 VA examination reflects the Veteran's complaints of chronic low back pain, which he described as a constant pain radiating into the right leg with a pins-and-needles sensation in the right leg and foot since his surgery in 2002.  The Veteran reported that his pain increased with activity, and that he had flare-ups of pain approximately one to two times a week.  However, the Veteran did not know the precipitating factors for his flare-ups.  The Veteran's pain was reported to be relieved by over the counter medications.  The Veteran reported that he was able to function and that his back did not interfere with is ability to perform his job with a mail carrier company.  He also reported that he was able to perform all of his activities of daily living, but that he occasionally needed assistance dressing.  Loss of bladder or bowel control or incapacitations were denied. 

Physical examination revealed that the Veteran's gait was normal and that he did not use any assistive devices.  The examiner noted that the Veteran was able to stand erect and that he had a "well-healed surgical scar just to the right of the midline in the lower lumbar region."  The Veteran's range of motion testing revealed that he had 0-70 degrees of forward flexion and 0-25 degrees of extension.  He had 0-30 degrees of right and left lateral bending and 0-30 degrees of right and left lateral rotation.  The examiner noted subjective reports of pain on all range of motion testing at the endpoints.  The examiner found no additional limitation of motion after repetitive use.  The examiner noted that on neurological evaluation, motor and sensory findings were normal in the lower extremities, and that the Veteran's reflexes were intact at the knees and ankles.  The Veteran resisted supine straight leg raises as he complained of back pain.  The examiner found that no radicular pain was elicited, and that there was no additional limitation of motion after three repetitive motions.  While the examiner found that additional limitation of function during a flare-up due to pain, expressed in terms of additional limitation of motion, could not "be determined without resort[ing] to speculation," he did find that there was no objective evidence of spasm, tenderness or pain on motion. 

An August 2010 VA examination reflects the Veteran's complaints of continuing back pain since his surgery in 2002.  The Veteran reported flare-ups approximately one to two times a week, which typically lasted for one to two days.  The Veteran's pain was reported to be relieved by over the counter medications.  The Veteran reported that he was careful with bending and lifting and that while he could walk and sit, he became tired while walking.  The Veteran reported a shooting pain "out of the back and buttocks region into the right leg down to the foot.  He report[ed] numbness and tingling in the right thigh," and a "squeezing type sensation in his feet."  The Veteran reported that he was able to function and that his back did not interfere with his ability to perform his job as a security guard.  He also reported that he could perform all of his activities of daily living; however he occasionally required assistance dressing during flare-ups.  Loss of bladder or bowel control or incapacitations were denied. 

Physical examination revealed that while the Veteran walked somewhat slowly, his gait was essentially normal, and that he did not use any assistive devices.  The examiner noted that the Veteran was able to stand erect and that he had a "well-healed surgical scar in the midline in the lower lumbar region."  The Veteran's range of motion testing revealed that he had 0-55 degrees of forward flexion and 0-15 degrees of extension.  The examiner noted subjective reports of pain with "associated grimacing."  The Veteran had 0-20 degrees of right and left lateral bending and 0-30 degrees of right and left lateral rotation.  The Veteran reported slight pain on motion, but there were no objective manifestations.  The examiner found slight tenderness to palpation on the lower midline of the lumbar region without objective manifestations and no evidence of spasms.  The examiner found no additional limitation of motion after three repetitive motions.  However, the examiner noted that additional limitation of function during a flare-up due to pain, expressed in terms of additional limitation of motion, could not be determined without resorting to speculation. 

The August 2010 VA examiner performed a separate neurological examination and determined that there were no motor or sensory deficits related to the Veteran's lumbar spine.  Upon examination, the examiner noted that the Veteran's gait was normal with good heel/tandem walk.  The examiner observed that the Veteran "[did not] get on his toes very well," but his motor strength was 5/5 with give-way quality in all muscle groups due to apparent pain with normal tone and bulk.  The examiner found that "sensory is intact to fine touch, pin prick, temperature, and vibration."  The examiner noted that the Veteran's straight leg raises were negative and that there was a normal wear pattern on the soles of the Veteran's shoes. 

An October 2015 VA examination reflects the Veteran's complaints of chronic low back pain, which he described as a constant aching, shooting pain radiating into the right leg and foot.  The Veteran reported that the pain was a five or six out of ten and denied numbness or tingling.  The Veteran reported a spasm in his low back, but that he could walk without assistance.  The Veteran reported that he had flare-ups of pain approximately four to five times a week, where the pain was a seven or eight out of ten, and that while he did not notice any swelling, he did report additional limitation of motion and function with the flare-ups.  The Veteran reported that he was able to function and that his back did not interfere with is ability to perform his job as a security guard.  He also reported that he was independent in his activities of daily living, and that he was able to perform chores at home.  Loss of bladder or bowel control or incapacitations were denied. 

Physical examination revealed that during range of motion testing the Veteran had 0 to 60 degrees of forward flexion, 0 to 20 degrees of extension, and 0 to 25 degrees of right and left lateral flexion and right and left lateral rotation.  The examiner noted that forward flexion exhibited pain, but that the pain did not result in or cause functional loss.  The examiner observed objective evidence of localized tenderness on palpation of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing and there was no functional loss of function or range of motion after three repetitions.  The examiner found that there was no additional limitation of motion after repetitive motion testing, weakened movement, excess fatigability and/or coordination.  However, the examiner determined that the extent of additional functional loss due to a flare-up could not be determined in the examination setting.  The examiner found evidence of muscle spasm and localized tenderness but noted that they did not result in abnormal gait or abnormal spinal contour; he found no evidence of guarding.  The examiner found that the Veteran's muscle strength was normal and that there was no evidence of muscle atrophy.  He found the Veteran's reflexes to be hypoactive in the right knee and ankle and normal in the left, but found no evidence of any motor or sensory deficits related to the Veteran's back condition.  The examiner found no evidence of IVDS or radicular pain during straight leg testing.  The examiner noted a scar 2 cm long by 0.01cm wide at the Veteran's mid lower back, but found that it was not painful, unstable, greater than 39 square cm, or located on the Veteran's head, face or neck. 

A.  Period prior to August 3, 2010

Based on the foregoing, the Board finds that the evidence of record does not support a rating higher than 10 percent for the period prior to August 3, 2010.  Specifically, at no point during the period prior to August 3, 2010, has the Veteran's postoperative lumbar microdiscectomy been characterized by ankylosis, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, forward flexion limited to 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine limited to less than 120 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra. 

In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has consistently complained of lumbar spine pain as noted in the July 2008 VA examination.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

However, despite the Veteran's complaints, pain did not result in limitation of flexion to 60 degrees, combined range of motion of the thoracolumbar spine limited to 120 degrees, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis of the lumbar spine at any time during the period on appeal.  The Veteran was still able to demonstrate flexion in excess of 60 degrees and the combined range of motion of the thoracolumbar spine was greater than 120 degrees during his VA examination.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id; see 38 C.F.R. § 4.40.  Moreover, the clinical evidence does not reveal any additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not already contemplated by the now assigned 10 percent rating.  Burton, supra; 38 C.F.R. 
§ 4.59.  Moreover, the July 2008 VA examination was negative for muscle spasms or guarding, and there is no other evidence suggesting that either manifestation was present.  Thus, a higher rating is not warranted for the Veteran's postoperative lumbar microdiscectomy even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination, or as a result of repetitive motion or flare-ups. 

The Board has also considered whether the Veteran's service-connected postoperative lumbar microdiscectomy has resulted in intervertebral disc syndrome with incapacitating episodes.  While the July 2008 VA examiner did not make any findings as to IVDS, the contemporaneous medical record does not reflect any evidence of symptoms or diagnosis of IVDS.  Moreover, the Veteran has denied incapacitating episodes, and the VA examination and clinical records fail to show any evidence of incapacitating episodes due to his lumbar spine disorder that meet the requirements set forth in the Formula for Rating IVDS Based on Incapacitating Episodes, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is also not assignable under such criteria.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  In this regard, while the Veteran complained of radiating pain and numbness at the July 2008 VA examination, the accompanying physical examination did not reveal signs of IVDS, nor sensory deficits.  While the Veteran resisted straight leg raising tests due to back pain, no objective signs of radiculopathy or other neurologic abnormalities (including bowel or bladder problems) were noted on examination.  In addition, while the Veteran's private physician noted that his straight leg raises were "markedly positive" in a September 2009 treatment note, no neurological abnormalities were documented or diagnosed.  Moreover, to the extent that the Veteran has complained of radiating pain, the medical evidence is more probative with regard to whether the Veteran has an associated neurological disorder.  In addition, such symptomatology described by the Veteran is specifically contemplated in his 10 percent rating assigned under the General Formula.  Therefore, the Board finds that for the period prior to August 3, 2010, the Veteran's service-connected postoperative lumbar microdiscectomy has not resulted in neurological impairment. 

Additionally, the Veteran has a surgical scar associated with his past lumbosacral spine procedure.  The July 2008 VA examiner noted the Veteran had a scar related to his lumbar spine disability, though there is no evidence that such scar was painful or unstable or more than 39 square centimeters.  The July 2008 VA examination noted that the scar was well-healed.  As the Veteran's surgical scar is superficial and linear and is not considered painful, unstable, or limiting function, a separate compensable rating for the low back scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. 

The Board finds that for the period prior to August 3, 2010, a higher rating is not assignable under any other potentially applicable rating criteria. 

B.  Period beginning August 3, 2010

The Board finds that, when applying the General Rating Formula to the Veteran's postoperative lumbar microdiscectomy, the evidence does not warrant a rating in excess of 20 percent for the period beginning August 3, 2010.  There has been no findings of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  The most restrictive range of motion found was 60 degrees of forward flexion documented on the October 2015 VA examination. 

The Veteran has reported chronic low back pain, and, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40, 4.45, and Deluca.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of 20 percent.  In the range of motion testing of record, pain was elicited at the limits of forward flexion, however it was noted that the pain itself did not result in or cause functional loss.  The examiner further noted that the Veteran could do repetitive motion testing and there was no additional loss of function or range of motion after repetition.  In sum, there is no objective evidence that flare-ups result in loss of range of motion meeting the criteria for a rating in excess of 20 percent.  Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  See Mitchell, supra.  In this case, no additional functional loss has been caused by pain.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion. 

Further, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for IVDS.  The evidence of record shows the Veteran has not experienced incapacitating episodes and the October 2015 VA examiner specifically found that the Veteran does not have IVDS of the thoracolumbar spine.  There is no evidence showing that the Veteran suffered incapacitating episodes lasting a total of at least four weeks during the past 12 months to warrant a 40 percent rating for IVDS.  In this regard, the Board finds a higher rating based on IVDS with incapacitating episodes is not warranted. 

With respect to neurological abnormalities pursuant to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, the Board notes that there has been no objective finding of neurological abnormalities associated with the Veteran's postoperative lumbar microdiscectomy to warrant a separate compensable rating.  There was no evidence of bowel or bladder dysfunction, as the Veteran has expressly denied such problems during several examinations.  Significantly, the most recent October 2015 VA examination found no associated neurological abnormalities, to include radiculopathy.  Thus, an additional separate compensable rating is not warranted for any neurological symptoms, and the Veteran's current symptoms are adequately contemplated under the assigned disability ratings discussed above.

Additionally, the Veteran has a surgical scar associated with his past lumbosacral spine procedure.  The August 2010 and October 2015 VA examiners noted the Veteran had a scar related to his lumbar spine disability, though such scar was not painful or unstable and was less than 39 square centimeters.  The October 2015 VA examiner noted a 2cm by .01cm scar, and the August 2010 VA examiner described the scar as well-healed.  As the Veteran's surgical scar is superficial and linear and is not considered painful, unstable, or limiting function, a separate compensable rating for the low back scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. 

The Board finds that for the period beginning August 3, 2010, a higher rating is not assignable under any other potentially applicable rating criteria. 

III.  Other Considerations 

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected  postoperative lumbar microdiscectomy; however, the Board finds that his symptomatology has been stable for such disability throughout each stage.  Therefore, assigning further staged ratings for such disability is not warranted.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected postoperative lumbar microdiscectomy with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 10 percent rating for the period prior to August 3, 2010, and 20 percent thereafter contemplates the functional limitations caused by his postoperative lumbar microdiscectomy.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disability of the postoperative lumbar microdiscectomy provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include being more cautious when bending or lifting.

Therefore, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran's various subjective complaints-including but not limited to pain and limited ranges of motion-are contemplated by the rating criteria under which his disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability. 

In this regard, the Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for his disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected postoperative lumbar microdiscectomy.  Moreover, neither the Veteran nor his representative has alleged being unable to work due to his service-connected postoperative lumbar microdiscectomy, and the Veteran reported working for a mail carrier in the July 2008 VA examination and as a security guard in the August 2010 and October 2015 VA examinations.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a higher initial rating for postoperative lumbar microdiscectomy.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his higher initial rating claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for postoperative lumbar microdiscectomy, prior to August 3, 2010, and in excess of 20 percent thereafter, is denied.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


